Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 1 of 16

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5" Floor
New York, NY 10004-2112
For General Information: (800) 669-4000
TTY: (800)-669-6820
District Office: (212) 336-3620
General FAX: (212) 336-3625

 

June 11, 2019
Via Postal Mail

Attn: Mr. Robert W. Sadowski, Esq.
c/o Amro Ali
800 Third Ave., 28th Floor
New York, NY 11778

Re: AmroAli v. Westchester Medical Center & New York Medical College
EEOC Charge No. 520-2019-02246 & 520-2019-02044

Dear Complainant,

Enclosed you will find a copy of the position statement submitted by Westchester Medical Center
& New York Medical College (“Respondent”) in connection with your above referenced charge of
discrimination. Please review it carefully.

Please be advised that the enclosed response to this Charge is a strictly confidential
document and the contents are not to be disclosed, released, or discussed with anyone.

The EEOC would like to give you an opportunity to submit a rebuttal to the enclosed response to
your Charge. Your rebuttal should point out what you believe to be errors, omissions, or
misstatements relevant to your Charge and should include any supporting documentation (i.e.,
letters, e-mails, etc.) that you received and/or gave to your employer which supports your
allegations of discrimination. If you have any witnesses who have direct knowledge or information
that is relevant to your Charge, please describe in detail what information each witness can
provide the EEOC and include their contact information.

Please submit your written rebuttal by July 5, 2019. Once we obtain your rebuttal information, we
will consider it, along with all other investigative information, and determine what further steps, if
any, are required to complete the investigation.

If you have any questions, please call me at (917) 410-4022 or email me at
Christiana. Doriety@eeoc.gov.

Sincerely,

 

Christiana R. Doriety
Federal Investigator
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 2 of 16

 
 

Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 3 of 16

‘Paul F. Millus
Member of the Firm

MEYER SUOZZI

  

Meyer, Suozzi, English & Klein, PC.
‘990 Stewart Avente, Suite 300

P.O. Box 9194

‘Garden City, New York 11530-9194
Dir: 516-592-5933 Tel: 516-741-6565
Fax: 516-741-6706
pmillus@msek.com

www.emsek.com

ATTORNEYS AT LAW

Tune 10, 2019

Christiana R. Doriety, Investigator

U.S. Equal Employment Opportunity Commissioner
New York District Office

33 Whitehall Street, 5" Floor

New York, NY 10004

Re: EEOC Charge No. 520-2019-02246
Ali/Westchester Medical Center and New York Medical College

Dear Ms. Doriety:

We are the attorneys for Westchester Medical Center (“WMC”) and New York Medical
College (“NYMC”) in connection with the above-referenced EEOC Complaint filed by
complainant Amro Ali, M.D. (“Dr. Ali”). Please accept this narrative response together with the
attached Answer to the Complaint of Discrimination filed by Complainant on April 22, 2019,

BACKGROUND

Complainant first came to the attention of NYMC in or around October of 2015 when he
approached Dr. Sansar Sharma (“Dr. Sharma”) and offered to assist Dr. Sharma, who served as a
Professor of Ophthalmology and Neuroscience at the NYMC, to perform research and writing.
Dr. Ali first studied Ophthalmology and Vision Science in Alexandria University in Egypt
eventually obtaining a Master’s Degree in the early 1990s and since that time has never
participated in an Ophthalmology Residency program and is not a licensed physician. He has been
involved in a series of fellowships performing research and writing various areas associated with
Ophthalmology, but has never practiced as a physician in this field performing services for a
patient as a fully licensed physician.

During his tenure as a researcher, Dr. Ali did indicate that he was interested in obtaining a
Residency at WMC through his work at NYMC. He spoke to Dr. Sharma and others several times
regarding this matter and was told that they had no power to have Dr. Ali accepted in a Residency
program but would support him if they could, primarily based on the fact he was assisting NYMC
in. an unpaid position. In September of 2016 he applied for what is known as the “San Francisco

 

GARDEN CITY NEW YORK CITY WASHINGTON, D.C.
990 Stewart Avenue, Suite 300 1350 Broadway, Suite 501 1300 Connecticut Avenue, NW.
P.O. Box 9194 P.O. Bax 822 Suite 600

Garden City, New York 11530-9194 New York, New York 10018-0026 Washington, DC 20036
Tel: 516-741-6565 | Fax: 516-741-6706 Tel: 212-239-4999 [ Fax: 212-239-1341 Tel: 202-887-6726 | Fax: 202-223-0358
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 4 of 16
Christiana R. Dociety, Investigator
June 1, ZOLG
Page 2

Match” (SF Match”). The SF Match: or the “Uphthalmology Fellowship Match (OFMPY” was
established tm 1985. Its goal is toe coordimate fellowship appointments between prospective
Residents and medical institutions. Pacticipating programs de not make any appointments until the
match has been completed. The Association of University Professors of Ophthalmology sponsors
the matching process and is responsible for enforcement of applicable rules. The SF Match office
dees not sponsor or approve any of the participating progtams. The function of the Matching
Program is strictly lintited to processing of the mateh,

  

The match takes place each year in December and is used to process all applicants who
want to start their fellowship training in July of the following year. Applicants are responsible for
ensuring they meet all prerequisites for eligibility ptior to registering for the match. According to
Dr. Ali’s application for the SF Match, he completed his United States Medieal Licensing:
Examination (USMLE) Step f im July 1998 and his Step 2 in May, 1998. His Step 1 and 2 scores
were low and below the acceptable threshold. He had not passed his Step 3 which was highly
unusual for someone who had been out of medical school for over 20 years. A copy of Dr. Ali’s
SF Match Application is annexed as Exhibit “A.” If successful in the SF Match, Dr. Ali would
have been eligible for a Post Graduate Year 2 Residency Position in Ophthalmology CPGY2”)
even though he had been out of school since 1994. Dr. Sharma, Dr. Thaddeus Wadel — whe was
Program Director at NYMC, and Dr. Ronald Gentile of the NY Ear and Eye Infirmary provided.
the requisite three (3) reconunendation letters,

 

 

He participated in the interview process in December 2016. Because he was out of school
for such a long period, and had been involved in only research and writing for many years, he was
required to take the USMLE Step 3 exam before he could be offered the position assuming he
passed the interview stage. Dr. Ali met with all of the Ophthalmology Residents at WMC and
senior administrative staff. Dr. Ali’s performance in the interview process was subpar. He did not
come close to the other candidates, and was in the bottom third in terms of his reviews, and, thus,
was not offered the position. Thereafter, he continued his uncompensated research and. writing
work with Dr. Sharma. A foreign trained Jordanian Ophthalmologist, who scored far higher than
Dr. Ali, had passed his USMLE Step 3, and had not been removed from medical school for two
decades like Dr. Ali, eventually obtained a Residency position.

In June of 2018, Dr. Ali again inquired about obtaining a Residency position by contacting
Dr. Kelly A. Hutchinson who is the Director of Ophthalmo logy, Westchester Health Network and
the Chairman of the Department of Opbthalmology at NYMC. A meeting was held in early July
2018. Dr. Alt, Dr. Hutchinson, Dr. Thaddeus Wandel and Dr. Frederick Z. Bierman, Director and
Chief of Graduate Medical Education for WMC were present. Dr. Ali was told that he would not
be offered a position as a Resident at WMC. Dr. Ali complained the process was not fair but did
not offer any specifics. He was told the process was indeed fair and the fact he passed the Step 3
exam was not part of some guid pre quo for his being named to the Residency staff. Dr. Ali
became agitated and emotional. He then began threatening to sue and was eventually led out of
the meeting by security personnel.

 
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 5 of 16

Christiana R. Doriety, Investigator
June 10, 2019
Page F

COMPLAINANT'S CLAIMS OF DISCRIMINATION ARE. FRIVOLOUS

First, Dr. Ali was never employed by WMC and his association with NYMC was never
more than a voluntary relationship. He received mo pay or benefits. Moreover, Cantplatnant has
absolutely no basis im law or fact to: contend he was the victim of unlawful. discrimination.
Although unclear as to the exact nature of his discrimination and retaliation claims, there is na
evidence that either WMC or NYMC discriminated against Dr. Alt based on his national ONGHTE OF
age. Indeed, the one position that he applied for was eventually given to a foreten bor and trained
physician from the Middle Fast. He has. ne evidence other than. conjecture that he was not able to
obtain a Residemcy position based on his national origin er age. When Dr. Ali writes conceming
his being required to take the USMLE Step 3 Exam, prior to hetng eligible for Resident status at
WMC, it should be made clear that no promise was ever made that if he passed Step 3, that he

. would be admitted into WMC's Residency program. This is a machination of his mind and nothin g
more.

In fact, there is indisputable proof that it was Dr. Ali’s performance and lack of abilities
that disqualified him from consideration. While it is customary that, early in that physician’s career
he/she will obtain admission to.a Residency program, and during that Residency program complete
Step 3, Dr. Ali had. not even come close to actually being in a Residency program within a
reasonable time after he completed his studies overseas. It was also highly unusual that Dr. Ali
would simply perform research and writing for almost two decades after he completed medical
training overseas and not yet have completed a Residency program and/or passed the USMLE Step
3.

As such, Dr. Ali’s primary argument is that he was promised that if he passed the Step 3
he would be permitted to the Residency program at WMC, is false. In fact no such promise could
be made as far as Dr. Sharma was concerned. Dr. Sharma had no control whatsoever over who
was selected into a Residency program, and, thus, could never make such a promise. The same
goes for Dr. Thaddeus Wandel and Dr. Bierman. If Dr. Ali were to qualify to become a Resident,
many others were involved in that process and the ultimate decision was based on that process
which Dr. Sharma, Dr. Wandel and Dr. Bierman had no input in — let alone the ability to control.
In sum, Dr. Ali’s filing before the EEOC is frivolous. Of course, Dr. Ali’s claim cannot be viewed
as based on a breach of contract as the EEOC would not have Jurisdiction over such a claim, and
this type of claim would be barred by the statute of frauds in any event.

Accordingly, WMC and NYMC will cooperate in the EEQC’s investigation and are also
prepared fo defend against Complainant’s claims. If you require any further information, please
let me know.

Respectfully submitted,

we

PEM:mr
Attachment

 

4261442
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 6 of 16

EXHIBIT A
Case 1:19-cv-08324-DLC Document 1-31

Filed 09/06/19 Page 7 of 16

 

 

SF Match
Central Application Service
| Ophthalmology Residency

erteca Alt
Nurnes: Apnea Al
Apeesntli + T3407

 

 

 

 

— PERSONAL DATA

(kaot}s flame rst}

. All Acre -

Raime (ile?
a

 

Acdrassudhere you entbest be reached
(10-27 Tand_ dr, ApHE2, Forestinie, NY, 11378, United Sistes

(Fve, Phone: 347-G23-G406.
Eriait anmromdaphaintat!.com.

 

Afiemative, pamranent ediiraas:

Day Prone:
Eve, Phone:
Enraik

 

2916

Twili be able to start taining farthis residency in: 2802

Are you legally eligible to work is the US during the duration}

of this-training program ¢ BT Yes ET Ns

 

Bo you now arin the feture need sponsorship trom an eraployer in.
order to obtalm, extend or renew your authorization fo wack in the
United states? (IT Yes EZ) No

 

 

; IFyes, what type af Visa wil you pursue 4?

Clu: ET ete Cl of EF other

 

 

we PREREQUISITES

 

 

f have passed the followirg examinations:

USMLE, Step 1

Date: “2/1998 3 aigit Seare:

Number of times taken:

Nurnber oftimes taken:

2 digit Score, 78

USMLE, Step 2 CK
Date: S/4M1998 3. digit Score: , 2 digit Scare: 79
Number of times taken: _
USMLE, Step 3
Date: 3 digit Score:

2 digit Score:

 

l expect to take the USMLE Step exam on

 

 

and should recelve my score in

 

 

| f have previously passed te following exam(s) which are still valid:

Cl eure El EorMe CI FLEX Cl voE

CI comMLex

 

fam feensed in the States of NY

 

ECFMG Registration number (if apoticabte): 0-560-500-1

 

 

 

 

 

 

SBETRARE TEC ARIAT AY ISS IR MU CREE LRA EEME A A EERIE wT TOLER ete pe ttm nent Le

 

 
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 8 of 16

 

 

SF Match Bm: Aim All
ter splication Service “pea
Central Application c penpitearne 1207

 

(Ophthalmology Residency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

List your collegs, medical settoal, and qratiuats level expevience by elranctogieat ender (most recent firalt
. attests coatts tt Fc aratrrr ff Goeuatvitig Ciaties Sitisndecd: Dagres f | GPA Fmd f
Saheul /Mackeat Pacilliggtrectitiattion | tetiafcer? Saescsity Era fotabirh to ma Tighe ayant an bersenht
FE Maw vent Medical Callege Ontealmalagy "| $02G15% a present Chinteal Instwetar
Mor Yorle Urivnaity Langone Medinal Center Neumechance GHEE te TARAS Resear: Scleoriist:
| Casey Eye inetitutio a Ueiffe. . OTOg tS Fellnwattit:
| Mew York Eye & Gar infiomary: Uveitis ORO? te GIGS | Faliewsnty
Henry Foret Hospital Retina! Neare- | CRA te TIE Falowship
: Nacth: Store University | General Surgery | OF/02 te OSES. PY
Medical Schoak Class rant: (if availabley: cee ih Class ranic not availa
AQA. Honor Society s available et my school C] Mo MI Yas (ives, check alf at auply below?
CT twas elected asjuniovsentar, £1 twas natselested for AOA.

 

 

 

 

 

 

pom LETTERS OF REFERENCE

| Please indicate below the letters of raferance that are. part af your application:

 

| Letter Referance #1
Name and Title:
Sansar Sharma, Ph.D. Professor of Ophthalmology and Neuroscience,

 

 

Institution:

New York Medical College

Address: . Phone:

40 Sunshine Cottage Rd, Valhalla, NY 10595 G14- 594-4382

 

| have waived access fo this letter and have Informed the author of this confidentiality.
CI [desire access to this above letter and have Informed the author.
Letter Reference #2

 

_ Narse and Tits:
Thaddeus L Wandel. MD Professor of Ophthalmology and Residency Programm Director,
Instifution:
New York Medical College
Address: Phone:
40 Sunshine Cottage Rd, Valhalla, NY 10595 914-271-5026
| have waived access to this letter and have informed the authar of this confidentiality,
{1 f desire aceass fo this above letter anc have informed the author.

Letter Reference #3

 

 

 

 

 

Name and Title:
C. Michael Samson, MD, MBA-Co-director, Uveitis Service
fastituttorn:
New York Eye and Ear Infirmary
Address: Phone:
310 East 14th Street, New York, NY 10003 949.979-4515

2} I have waived access to this letter and have informed the author of this confidentiality.
ET { desire access fo this above letter and hava informed the auther,

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 9 of 16

 

 

SF Match Maurer Annits Alt
| Central Application Service en
| Ophthalmology Residency

Aaplicant: THF

 

 

 

 

| This: gentiour is to. hale aciacton committees antiiare a hetier erdzxetanding of your expesionces, mativadions, ntoresis amd wane
 proteranaes releten te Bie specialist,

 

 

 

 

 

 

 

 

 

 

| Past doef Present Empiagmen®: .
Enaayer Adaregs. ’ Enon douetin grm alt |
| Neve Vanke Maciital Callage 40 Sunshine Cottage Re, Vatialla, M¥ 10eSs tO2OIS Hipresent

| New York University Langone Mediaal Gents San tet avenue, New Yad, AY Tete. OHA O- t2204S
| Casey Eye Inctitute S181 SIA. Sam, Jeekson Parle Pek, Pentland, Orequn S7zea-aags TOE - CLOT
Now York Eye & Bar infiemary BIO East 14h Street, New York City New Yorke 10093 | aza00s -A6/ZO0F
| Halen Eye: institute | 403 Warten Street-Dearbem, Michigan: «20 OF G04 - A8/2005

Haney Fard Fospitat 2799 West Grand Boulevant , Detroit, Mich'gan: 48202 87/2002 - 0a72004
; Marh Shore University 308 Gornmuriity Dvive , Manhasset New Yosic-1 1030 : OT206 § -C672002

 

 

L| Public Serviee and Acthyities:

iNew Avenues far Youth's Wisstan (NAFY): Program:

[A program that offers services that empower hameless youths te exit street life. | provided medical care thraugn this p-agrant to many
homeless. We also plannad ts expand to sravide this medical care to sorne nursing horne and day care centers.

Casey Eye institute Mabite Chnic: .
| This is mobile clinie with free services serving areas outside of ihe city, This clinic helped in scresning and carly diagnas's of early of
many eyé diseases such as diabetic ratinonathy and macular degeneration.

iNew York Eye and Ear Infirmary:
We used fo spend one day aver the weekertd end for public screening. Thia seresriing helped In providing refraction, recommendations,

Hand referrals to sub-specialty ophthalmolagist.

University of Alexandria Outreach Community Program for Sanitation ant Hygiene:
|| We used ta go for irips to underserved areas to discuss and address challenges sugh as lack af water and electricity.

Egyptian National Program with WHO for Pelionzyelitis Eradication:
Our main focus during this mission is ta provide vaccines and education.

| Outside interasts and hobbies:
My hobbies and interesis depend on wheather | arn at horne or outside. If [ am at my home, then my main interests are my ids. [ spend 8,
lot of ma with my kide edecating them about different aspect of Ilfe, nature and others. | alwaya encourage them toward goad works and
help them in their study and play different kinds of spart with them because sports ts very important factor anyone's life. | aise enjay
romantic poetry reading and writing, In additlor to that, | enjoy listening to rousic, travelling to new places, swimming, cemping and
fishing.

 

 

 

 

 
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 10 of 16

 

 

 

 

 

 

 

i Eapenk tue month with Dr, Peter Gauras fin its ta. where [ lsarted abaut retina and wet lat. fechoaigues.
| Diabetic Screening Pragram:

| During any intesrsitig: in Alexaacdrlx University, we used to screen peagle for diabetic retinonathy af public schaals, masques and
| oharches in Rayot. .

Honors, Awards and Achievements:

The Glaucoma Foundation Active funding Funded for studying exfoliating glaucoma. “AntiGlycan Antibody inimunodrofiles ag
| Biomarkers in Early Detection of Exfoliation Syndrome”

|| American Academy of Ophthalmology 2005:
Asctive Member af American Academy of Ophthalmolagy
Alexandria University School of Medicine, Egypt, 1994 ta 1996:

Honor Dagrae: Senior Years- Novernber 1994,
Scholarship: November 1994-October 1988. . .

 

 

 

 

 

 

qa
Central Application Service —_
nik ox] * sa Spplicandits bdo7
Ophthalmology Residency Pe
| Career Ohjectives:
fart lealing forward te complet: ony residency halting in apthalisalagy and [oar academe instiiute where | cat pursue my cancer f
involved ix patient care, raseanch as clinical sclentist, cesident education and community service, Clitician scientists have a unique note it :
-Lopttiainoiogy, Some Keniify cliticelly relevant qusetione that they seek toatewer in the labaratong. d
' Sneciaity electivats} and related. activitize: -
| Harkense Eye lastitute: :

 

 

 
 

Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 11 of 16

 

 

 

SF Match hme: Arana Ale
‘Central Application Service .
| Gphihaimology Residency

ApilicantiD, 7407

 

 

 

 

| Autoblog phical Skateh:

. [ have alivays belived thal suceaes is 2 type of oltaession, ac clacacioe with perfection enc the ability to fur e weakness ints strana
LE and cridiotser inte: pesfsation, My passion tor humanity and science Hes started lang age daring my andergaduate education. This made
: ma datermined te go te madical salraal, wae eager te master knowledge about the human bady, and focused especially an the eve. Myr
interest fe opttvelmnolaay continued wittr fre compilation of my masters: degrae th aphihalmolaay and visua! science at Alecnchiz

} Univerdity Ie Eayat. This wes follawedt tr Four ellitisal felowehipe in the United Stetes i necre-aphthatm ology, madical tating, and tive

1 fellowships in wvetie ene aculer lumunalogy. Laing these falimeshijis, | produced ten pearreviewed. artisies, four abstrects andi four

| textbook chapters... - .

7
a

 

| Througkt ey schoo! years, | becarne increasingly faseinatad witlt the complexity of the eyeball, the visual system, aid haw ani

| Oghthalmolagist cas infuence ar individual's life. [read more shout the histery of anhthalmelagy and. shout previous scienisis wha

}| combibuted to lhe field, | have been Inepired by |li dl-Haytham, at Arab scientist who wrote extensively ar eaties and the anatarees af

| the eye int bis Bool of Optics. | ara alsa impuessed by other many physician scientists such as Wilflany Horst, Gates Creator af thes

: | unorthodox Bates Method, credited fer being. the Sunderoafthe Natural Vision Imarovemiert nievamenk Charles: Kelman who. develaged
| the ulfrasound and mechanized icigation and aspiration system for phacoemulsification, flest allowing cataract extraction treoug’t 4 srnall
incision and Charles Schepens “Father of modem retinal surgery".

 

| Eyasight Is truly 4 gift. | vividly recall. observing my newberm son. as beth @ father and az a scientist, and looking at hitn with his eyes

| covered during phototherapy. It was very clearto me hove much this eye coverage was annoying hits, and fortunately it would only be
necessary for just a few hours, Many of ue are glen this gift of eyesight from birth, but many athers are not. For others ayasight may
fade over the years. and atltere may have it taken away at some paint in life.

IPE may pull out my crystal ball. anc predict the future, | foresee the day when permanent loss of vision becomes a rare event. | envision a
world without blindness, enabling ¢ more active contribution to the community as well as a better quality of life far a significant praportion
of people. [ began participation in the New Avenues for Youtf's Mission (NAFY) program offerlag services that empower haragless
youtlts to exit street life, One of these servicge is medical care, which Is where | contlbute,

In 2011, | joined New York University Langone Medleal center worldng as a research. scientist where | have the opparhunity to interact
with different departments and to learn from many senlor sclarttist in different fields. f currently [oinad New York Medical College and
working with Or. Sangar Sharraa on many basic and transitional sclence projects. We are studying the impact of sleave gastrectorry on
the course of dlaketlc retinopathy, We submitted a grant fa Ethicon and Barlatric Surgery Saciesy ia study the impact of bariatric surgery
on the diabetic retinapathy.

ly first and foremost goal is to acquire excellent acacemle and clinical knowledge of general ophthalmology that will allow me to pursue
my intentions and becorte a well-rounded ophtnalmologist. Toward such a goal, | am applying for the residency In Ophthalmology in your
superb program, Solid foundations of clinical and surgical training in your residency program are essential for becoming an
ophthalmologist. Accomplishment of this goal through campletion of my aphthalmology residency fraining fe your program will be a

comer stone in my career as It will help me to proceed far the nex} atep, which is proceeding far a viteeoratinal surgical fellowship, | am
also planning to register for ORBIS programs that focus on the prevention of blindness and the treairnent of blinding eye diseases in
developing countries after finishing my residenay training. In closing, this outstanding clinical and surgical exposure will help me to treat
and saving eye diseases warld wide through ophthalmology mission trips to different countriés.

 

 

 

 

 
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 12 of 16

 

 

   
  

| SF Watch ame Ree
Central Application Service
‘Ophthalmology Residency

Apptcantia. T40e

 

 

 

Research sctlvifies, papers andlar additional Information:
Efst aff astiors arf complete seferonce its cheonatagical Orser.

k Gran Support:

LThe Glaucema Foundation 2814: Fundest for studying extoliating sfaucenta. ( Active funding) “Ant-Giyoar Amthbody fenemuriopeoties as
) Bionrarkers lx Early Datsetion of Exfoliation Syndreme”. Role iv the grants co-Prireiale Investigatec.

| Dormant of Lancascpoic Siasve Castractomy on the Course af Dighetic Retihopatiny. Grant le submitted to Ethicon, Role in tte grant:

: Principals fnvestigatar.

 Zinwact af Volatile Anesttaties on Retinal Pigrsent Epithelia Cells. Grant la submit
| (SASM). Role in the grant: Co- Pinelple Investigator.

 

fee Saaie4y of Anesthesia and Sleap Mecieine

| Publications: ~|
cP LAI A, Kir JH, Subler EB, Chol ), Rosenbanum JT. The course of retinal vasculitis. Sr. Ophthalmel. 2014 Juma): 785-0, 2. All &y.
tT Rosenbaum, JT. TING Cabulelntersiftial cephritis uveltiss can ba assaciated wilt chadarefinal sears. Qoul tamunal Inflarim. 2074

} Fun 2203-24 SF. 3. ion LH, ALA, Gubler EB, Chai D, Rosenbaum JT. Characteristies and visual aulcome of patients with ratinal

| vasculitis. Acch, Ophifraimal. 2042 Oct 130¢t0):1261-6. 4 AWA, Stever T Bailey, CMV Ratinits. Joseph Maguire Ann Murshisom, sf
| Edwacd Jaeger. Wills Eye institute 5-Miaute Ophthalmology Consult .'tst ed, Uppincott Willams & Wilkins 2042 S.AI A, Rosenbaum JT,
What Is the: Single Most Important Source of Diagnastie Leads for Uneavering a Diagnosable Cause of Uveltie? Foster, C. Staghan,

| Opranreat, &. Mitchal, Hinkle, David. Curbside Consultation in, Uveitis: 49 Clinieat Questions. tet od. Stack Inc 2072-02-15, 2042 &.

F Rosenbaum JT, Kad, Al A, Chol O, Subler EB. Patients. with retinal vagculltis rarely suffer from systamic vasculitis. Semin Arthritis

i Rieurtt, 2072 Juns4l (@):259-65, dot 0.1016/ semarthrit.2011.10.006. Epeb 2017 Dec 18 PubMed PM: 2217 7 107: 7. AltA,

|| Rosenbaum JT. Use af methotrexate in patients with uveltis. Clin Exp Rheumatol. 2010 Sep-Cict28(5 Suppl 61):$145-60, Epub 2040

1 Gct 28, Raview. §. Landa Gand Ali A etal, Comparative study of intravitreal hevacizumab. (Avastin) versus ranibizumab {Lucentis} in the
| eatment of neovascular age-related raacular degeneration. Ophihammologica. 2009;223(6):370-6. dal: 10.1459/000227 783, Epub 2005
Jub 8. 9. Sanson OM, AEA, Stephen Foster. EMedicine, Birdshat Refinepathy. 2009 10. All A, Samson CM. Seronegative
spondyloarthropathias and the eye, Gurr Opin Gohihalneal. 2007 Nov; f86):476-80. Review,

Posters/Abstracts:

1.Rituximat in the Treatment of Refractory Sclerttls and Non-infectious Orbital Inflarnmatiomn: 24 Week Outcomes from a Phase {/f

Prespective, Randomized Study. May 04, 2011 ARVO.2011. Nicholas J. Butler, A All, Justine R. Sraith, James T. Rosenbaum, Eric B.

Subler. 2. Anterior Uveltis Prevalence and Activity in Women of Different Reproductive Life Stagas RH. MeGlynn, Jr, CM. Samson, A.

él, S.R. Kedhar, W. Amde, J. Shulman. Oehthalmolagy, New ‘York Eye and Ear infirmary, New Yori, MY. Postar Session 114. Clinical

| Ocular Inflammatory Disease. ARVO 2009. &. Chrotiic Cystoid Macular Edema (CME) Secandary to Uveltis K.M. Narayana, S. Dorairai,

|S. Kedhar, P. Latkany, A. Ali, C. Samson. Uvaitis/Ophthalmology. New York Eye and Ear lafirmary, New York, NY Poster Seasion 228,

Clinical Ocular Inflarimatory Disease ILARVO 2009 4. Intravitreal Injection of Kenalog as. an Adjunctive Treatment for Uveitis Patient
Undergoing Cataract Surgery ©. Yin, A. Ali, M.C. Samson, Ophthalmology, New York Eye and Ear tofirmary, New York, NY Poster

it Session 226, Clinical Ocular Inflammatory Disease ARVO 2009,

 

 

FE Lcattify thatthe information ir fils application is true and complete and that | have net vdthheld information that might significantly affect my qualifcations ferrosidency kataing. }

|] understand that any miscepresentadion | in fis application and ts accompanying dacumarts may be cacse far immediate tecnination of my application pracese or firlure employment,

[; authorize any tralaing program lhat receives this application to contact any or all of euy (ermer employers, educational institutions and/or offer persons or organizations who may have

f inforraation celevant fo my apglication. { understand lat any Infarnation obtained will be.reatsd as confidential information, Fauthorize SEMatch to use any Information { hava provided

' ty SFMatch In any study approved by SFMatch, provided that ne information clearly and uniquely identifiable with ma Is dsctesed In teporis resulting from such study. | intend fo

complete aff prerequisties before the sian of my reeldency trelning. f understand thal any contract or match result will be void if f de nat satisfactorily complete my prerequisite training ct if

Ffall fo- meet other requirements that have been expiicity stated fo af auplicants. | valt formally witlraw from this match prior fo the rank list due date ff accept any pesttion outside of
this matett befere the due date. If | matoh through SF Match, | wil wilkdraw from all other competitive matches in post-graduate medicine.

 

 

 

 

 

Signature: |Amro Ali Date: [09/21/2016

 

 

 

 

 

 

 

4
Py)

 

 

 

 
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 13 of 16

Acre: 8H OD: 12407}

# Hecpemarp Aare.

Ape 21D

Brootlym, MY, 11212, United Stares.
Phone: 2476235406

Cel: I4762 35406

RE: College transcripts
Dear Chairperson,

We do mor have fin our system. a college degree benyeor high sefrool and medical scheol.
Thus, College WaAseripts are not available.

Arnre At, a

 

 

 
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 14 of 16

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

 

AMRO ALE M.D., ,

Conplainant, °

EEOC Charge Na. 520-2019-02246
. ANSWER TO COMPLAINT

WESTCHESTER MEDICAL CENTER and _ OF DISCRIMINATION
NEW YORK MEDICAL COLLEGE, :

Respondents,
we ee x

W estehester Medical Center (“WMC”) and New York Medical College (““NYMC”).
(collectively the “Respondents”) by their aftomeys, Meyer, Suazzi, English & Klein, P.C. hereby
submits its Answer to the Charge of discrimination filed by complainant Amro Ali, M.D. (Dr.
Alt”) on April 22, 2019 as follows:

I. Respondents deny having knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph I.

Respondents deny the allegations confamed in paragraph 2.

he

Respondents deny the allegations contained in paragraph 3, . .-

Ya

4, Respondents admit that the USMLE is not required by the Federal State Medical
Board or the New York State Medical Board prior to commencing a residency program and
respectfully refer the EEOC to all rules and regulations pertaining to both Boards and the WMC

a _ . ¢
documents referred to in paragraph 4 for the true meaning and content thereof.

5. Respondents deny the allegations contained in paragraph 5.
6. Respondents deny the allegations contained in paragraph 6.
7. Respondents deny having knowledge or information sufficient to form a belief as

to the truth of the allegations contained in paragraph 7 and specifically deny that Dr. Wandel

 
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 15 of 16

expressed to Dr. Sharma ancl Dr. Ali that WMC needed to produce more research and publications
aud in exchange for Dr. AU's research and publications he would obtain a residency position.

8. tated im paragraph &.

 

9. Respondents admit the allegations contained in paragrapl: 9 to the extent that
certain papers were published, Dr. Ali did some work on a texthook and and that he attempted,
unsuceessiully, to apply for grants and specifically demy having knowledge or information
sufficient fo form a belief as te the allegation that Dr. Ali expected, based om WMC-NYMC
representations, that the institution would grant hint a resideney. ,

10. Respondents deny the al legations contained in paragraph 10 except admit that in
November 2016, Dr. Ali applied to the San Francisco Match and was formally interviewed at
WMC.

{1. Respondents deny the allegations contained in paragraph 11.

12. Respondents deny the allegations contained in paragraph 12 except admit that in
April 2018 Dr. Ali passed the Step 3 exam.

13. Respondents deny the allegations contained in paragraph 13.

[4. Respondents deny the allegations contained in. paragraph 14.

1 Respondents deny the allegations contained in paragraph 15 except admit that on

LA

September 5, 2018, Dr. Ali formally presented his claims to WMC’s attorney, Barbra Krakowski.
16. Respondents deny the allegations contained in paragraph 16.
17. Respondents deny the allegations contained in paragraph 17.
18. Respondents deny the allegations contained in paragraph 18.

19, Respondents deny the allegations contained in paragraph 19.

~~
Case 1:19-cv-08324-DLC Document 1-31 Filed 09/06/19 Page 16 of 16

20. Respondents deny the allegations contained im paragraph 20 and aver that Claimant
was never eniployed by WMC and N¥Y¥MC.

21. Respondents deny the allegations contained im paragraph 21.

22. Respondents deny the allegations contained im paragraph 22, .

23. Respondents deny the allegations contained im paragraph 23.

24, Respondents deny the allegations contained in paragraph 24 except admit that Dr.
Alt first applied in November 2015, one year before the Sam Francisco Match, for am advanced
position at PGY: 3.

25. Respondents admit the allegations contained tm paragraph 25 except deny that that
Qatari resident was also required to pass the Step 3 exam. -

26. Respondents deny the allegations contained in paragraph 26.

27. Respondents deny the allegations contained in paragraph 27.

28. Respondents deny the allegations contained in paragraph 28.

29, Respondents deny the allegations contained in paragraph 29.

WHEREFORE, Respondents respectfully request that the instant charge be dismissed in

its entirety.

Dated: Garden City, New York
June 10, 2019

MEYER, SUOZZI, ENGLISH & KLEIN, P.C.

  

 

7 i °
By: Lf
Paul Millus
990 Stewart Avenue, Suite 300
P.O. Box 9194

Garden City, New York 11530-9194
. (516) 592-5933 .
: pmillus@msek.com

Attorneys for Respondents

4261543

 
